Grice, Justice.
The exception here is to a judgment awarding custody of a minor child to its mother during nine months of each year. The father contends that the judgment is contrary to the law and the evidence. Held:
This being a contest between a mother and father over their minor child, and the evidence respecting the fitness of the parties being in conflict, the discretion of the trial judge in making an award will not be controlled by this court. Code Ann. § 30-127. Speer v. Speer, 217 Ga. 341 (122 SE2d 84); Bignon v. Bignon, 202 Ga. 141 (42 SE2d 426).

Judgment affirmed.


All the Justices concur.

Submitted .October 10, 1961 —
Decided November 9, 1961.
Durden & Durden, for plaintiff in error..
H. G. Rawls, contra. '